   Case 19-00531-SMT    Doc 16Filed 08/14/19 Entered 08/14/19 12:17:20   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 4

Signed: August 13, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                          UNTIED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    MARIA FORD MOORE,                   )       Case No. 19-00531
                                        )       (Chapter 7)
                          Debtor,       )
                                        )       Not for Publication in
                                        )       West’s Bankruptcy Reporter.

                       MEMORANDUM DECISION AND ORDER
               DENYING REQUEST TO WAIVE REQUIREMENT TO FILE
         CERTIFICATE OF CREDIT COUNSELING AND DISMISSING THE CASE

          The debtor, Maria Ford Moore, has filed a Praecipe (Dkt. No.

    5) wherein she is seeking a temporary exemption from obtaining

    prepetition credit counseling.          For the reasons stated below, the

    debtor’s request will be denied, and the case will be dismissed.

                                            I

          The debtor initiated this case by the filing of a voluntary

    petition under chapter 13 of the Bankruptcy Code on August 6,

    2019, to stay an eviction set for August 7, 2019.           The debtor

    stated in her Preacipe that if the motion is granted she will

    “try again,” but does not indicate what she will try again.

          Under 11 U.S.C. § 109(h)(1), a person may not be a debtor if

    that person has not received a certificate of credit counseling
Case 19-00531-SMT   Doc 16   Filed 08/14/19 Entered 08/14/19 12:17:20   Desc Main
                             Document Page 2 of 4


within 180 days prior to the filing of a case in bankruptcy.

Under 11 U.S.C. § 109(h)(3)(A), a debtor may be temporarily

exempted from obtaining credit counseling if the debtor:

       submits to the court a certificate that—

            (i) describes exigent circumstances that merit a
       waiver of the requirements of paragraph (1);

            (ii)    states that the debtor requested credit
       counseling services from an approved nonprofit budget and
       credit counseling agency, but was unable to obtain the
       services referred to in paragraph (1) during the 7-day
       period beginning on the date on which the debtor made the
       request; and

            (iii)   is satisfactory to the court.

       Even if the debtor’s imminent eviction may be considered an

exigent circumstance, the debtor here is not entitled to a

temporary waiver.     The debtor has not shown that she was unable

to obtain credit counseling within the 7-day period after making

a request for credit counseling, and her request for a waiver is

not satisfactory to the court.         The debtor’s petition instructed

her:

       To ask for a 30-day temporary waiver of the requirement,
       attach a separate sheet explaining what efforts you made
       to obtain the briefing, why you were unable to obtain it
       before you filed for bankruptcy, and what exigent
       circumstances required you to file this case.

Credit counseling generally can be obtained within a day or two

after requesting it, and the debtor has not identified a credit

counseling agency to whom she made a request, and has not

explained why (if she made a request), the credit counseling


                                       2
Case 19-00531-SMT   Doc 16   Filed 08/14/19 Entered 08/14/19 12:17:20    Desc Main
                             Document Page 3 of 4


agency was unable to provide such counseling within seven days.

All that the debtor does say is she will “try again,” but the

court cannot determine whether that means the debtor requested

and was unable to obtain credit counseling within seven days of

requesting it, or in time to prevent the eviction, or if the

debtor never made the attempt, but will make the attempt to

obtain credit counseling upon the granting of her motion to

obtain temporary waiver, or some other meaning, unrelated to any

attempt to obtain credit counseling.           Under these circumstances,

the debtor’s Praecipe is not a certificate satisfactory to the

court.   See In re Rodriguez, 336 B.R. 462, 474 (Bankr. D. Idaho

2005) (certificate was unsatisfactory in failing to provide any

detail of facts pertinent to requesting credit counseling and

being unable to obtain it within the specified statutory period).

Thus, under § 109(h)(3)(A)(iii), the debtor is not entitled to a

temporary waiver.

      Accordingly, the debtor does not qualify for a temporary

exemption from obtaining credit counseling and therefore is

ineligible under 11 U.S.C. § 109(h)(1) to be a debtor.                  The case

must be dismissed.

                                       II

      For aforesaid reasons, it is

      ORDERED that the debtor’s Preacipe (Dkt No. 5) is DENIED.

It is further


                                       3
Case 19-00531-SMT                                                                                    Doc 16                Filed 08/14/19 Entered 08/14/19 12:17:20   Desc Main
                                                                                                                           Document Page 4 of 4


                              ORDERED that the above-captioned case is DISMISSED.

                                                                                                                                               [Signed and dated above.]

Copies to: Debtor (by hand-mailing); Recipients of e-
notifications of filings; all entities on BNC mailing list.




R:\Common\TeelSM\TTD\Orders\109(h)\Order of dismissal - 109(h)_failure to file cert of credit counseling_Maria Moore.wpd
                                                                                                                                     4
